Citation Nr: 1043399	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel





INTRODUCTION

The Veteran had almost continuous active service from October 
1962 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2008 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
July 2008, a statement of the case was issued in April 2009, and 
a substantive appeal was received in June 2009.  The Veteran 
testified at a Board hearing in May 2010; the transcript is of 
record.

The issue of entitlement to service connection for diabetes 
mellitus, on the merits, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied entitlement 
to service connection for diabetes mellitus; the Veteran did not 
file a notice of disagreement.  

2.  In September 2007, the Veteran filed a request to reopen his 
claim of entitlement to service connection for diabetes mellitus.

3.  Additional evidence received since the RO's prior decision is 
new to the record, relates to an unestablished fact necessary to 
substantiate the merits of the claim of service connection, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2003 rating decision which denied entitlement to 
service connection for diabetes mellitus is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
December 2003 RO denial, and the claim of service connection for 
diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In light of the 
favorable decision as it relates to the finding that new and 
material evidence has been received to reopen the claim of 
service connection, no further discussion of VCAA is necessary 
with regard to whether VA complied with the notice and assistance 
provisions.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With regard to the merits of the diabetes mellitus claim, the 
matter of VCAA compliance will be addressed in a future merits 
decision after action is undertaken as directed in the remand 
section of this decision.  



New and Material Evidence

The Board notes that even if the RO determined that new and 
material evidence was received to reopen the claim, or that an 
entirely new claim was received, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity 
to present evidence and argument in support of his appeal.  There 
is no indication that the Board's present review of the claim 
will result in any prejudice to him.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
September 2007, and the regulation applicable to his appeal 
provides that new and material evidence means existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In a December 2003 rating decision, the RO denied entitlement to 
service connection for diabetes mellitus, type II.  The RO 
determined that the Veteran's diabetes mellitus was not due to 
herbicide exposure, as the medical evidence of record reflected 
that his diabetes mellitus was due to steroid treatment for 
respiratory problems.  Thus, the RO concluded that the Veteran 
was not entitled to presumptive service connection per 
38 U.S.C.A. § 1116.  The Veteran did not file a notice of 
disagreement, thus the December 2003 rating decision is final.  
38 U.S.C.A. § 7105(c).

In September 2007, the Veteran filed a claim to reopen.  In 
support of his claim, he submitted a June 2009 statement from a 
nurse practitioner that states that he uses two inhalers and 
neither contains steroids, and that the inhalers do not cause or 
contribute to his diabetes mellitus.  As the evidence of record 
now suggests that the Veteran does not currently take steroids 
and that he still has diabetes mellitus, the Board finds that 
such new medical statement relates to an unestablished fact 
necessary to substantiate the merits of the claim, specifically 
the etiology of his diabetes mellitus, type II.  Thus, the claim 
of service connection is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for diabetes mellitus, type II, 
is reopened.  To this extent, the appeal is granted, subject to 
the directions set forth in the following remand section of this 
decision.


REMAND

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, for veterans who have served 90 days or 
more of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes mellitus, 
type II, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, it is provided that the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, with an exception not 
applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include diabetes mellitus, 
type II.  38 C.F.R. § 3.309(e).  Service personnel records 
confirm that the Veteran had service in the Republic of Vietnam, 
and thus it is presumed that he was exposed to herbicides.  While 
the Veteran has a presumptive disease, per § 1116 and § 3.309(e), 
as discussed an April 2003 medical record reflects that the 
Veteran had a diagnosis of diabetes mellitus, type II, that was 
associated with steroid treatment for respiratory problems.  As 
detailed, however, a June 2009 statement from a nurse 
practitioner states that the Veteran uses inhalers which do not 
contain steroids, and that the inhalers do not cause or 
contribute to his diabetes.  In light of such statement, the 
Board has determined that the Veteran should be afforded a VA 
examination to assess the etiology of his diabetes mellitus, type 
II.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
examination with a physician to determine the 
nature and etiology of his diabetes mellitus, 
type II.  The claims folder should be made 
available to and reviewed by the examiner.  
Any medically indicated tests should be 
accomplished, and all test and clinical 
findings should be clearly reported.  The 
examiner should be advised that it is 
presumed that the Veteran was exposed to 
herbicides during his period of active 
service.  After reviewing the claims file and 
examining the Veteran, the examiner should 
opine as to whether the Veteran has diabetes 
mellitus, type II, and the etiology of such 
claimed disability, to include whether it is 
at least as likely as not (a 50% or higher 
degree of probability) due to herbicide 
exposure.  The examiner should also opine as 
to whether the Veteran has diabetes mellitus, 
type II, due to steroid use or respiratory 
problems.  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinions with the April 2003 medical record 
and June 2009 statement from M.M., N.P.

2.  After completion of the above, review the 
expanded record and readjudicate the issue of 
entitlement to service connection for 
diabetes mellitus, type II.  If the benefit 
sought is not granted in full, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

No action is required of the Veteran until she is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


